Case 7:19-cr-00549-VB Document 36 Filed 12/08/19 Page 1 of 1

KOFFSKY & FELSEN, LLC

1150 BEDFORD STREET
_.. STAMFORD, CGONNECTICUT 06905
: G03) 327-1500

 

: ‘| pOCUMENT

 

 

 

i @LECTRONICAL! © \
u a ths pee i
ViaECF ~IOlig 4
APPLICATION GRANTED
j
Vd |
Hon. Vincent L. Briccetti (2[4 | ( 4
os hie oom Judge Vincent Ad ld U.S.D.J. Date
nited States Courthouse
300 Quarropas Street

 

 

White Plains, NY 10601

Re: United States v. Lorenzo McCoy
7:19-cr-00549-VB-2

Dear Judge Briccetti:

T respectfully request that the Court excuse my appearance in the above matter at the status
conference scheduled for tomorrow, December 9, 2019. I am currently on trial in the matter
entitled United States v. Kareem Davis, 1:17cr610 (LGS), before the Honorable Judge Lorna G.
Schofield and as a result of my trial preparation, I neglected to timely notify the Court of my
engagement. | apologize to the Court. I have communicated with co-defendant’s counsel in this
matter, Attorney Jason Ser, who has indicated that he will both attend today’s status conference
and represent Mr. McCoy in my absence. I have also discussed my non-appearance with Mr.
McCoy, through his mother, and she has indicated that he has no objection to Mr. Ser standing up
for me..

Thank you for your consideration.
Respectfully submitted,
/s/ Bruce D. Koffsky
Bruce D. Koffsky

cc: All Counsel of Record via ECF

 
